Appellate Docket Number: .,0^ ;                " b0^ip~ai
AppcllateCase Slyle: Style: ::£)C
                               State ofTexas
                                                                                                                                              ^         '2r.
                                                                                                                                       era     —. - «




Compaiiiou Case:
                                                                                                                     « •   .
                                                                                                                                       "A
                                                                                                                                       *T3
                                                                                                                                       ro 2-
                                                                                                                                       -ai——
                                                                                                                     C\n               -o      i-r-
Amcudcd/correctcd statement:    I I                                                                                                    =*      .T .. •
                                                                                                                                       to
                                                                                                                                        • «    •   *"


                                           DOCKETING STATEMENT (Criminal)                                        ^                     o       > •; •
                                                                                                                                        oo               •
                                          Appellate Court: • A'v) ^
                                 (to be filed in thecourtof appeals upon perfection of appeal under TRAP 32)
J. Appellant                                                          II. Appellant Allorhcyfs)
First Name:                                                          Q LeadAttorney
iMIddieName: \                                                       First Name:

                                                                     Middle Name:

                                                                     Last Name:
Appellant Incarcerated?        Yes Q No                              Suffix:

Amount of Bond:'                                                     n Appointed                      • District/County Attorney
ProSe:                                                               Q Retained                       n   Public Defender
                                                                     Firm Name:        ^£di!£W'iVi^


                                                                     Address 1:

                                                                     Address 2:

                                                                     City:
                                                                     State:

                                                                     Telephone:
                                                                     Fax;

                                                                     Email:

                                                                     3BN:


                                                                                                                               ^cld, Anoilicr Appclkint/
                                                                                                                               i   '   AUorney „




                                                               Page I of5